DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3 and 5-9 as amended via after-final claim amendments filed on January 7, 2021, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Sheoran et al. (US 2007/0193277 A1) discloses an aircraft tailcone (100) comprising: a tailcone fuselage (104), a turbomachine compartment inside the tailcone fuselage (102), a turbomachine housed inside the turbomachine compartment (110), a ram air intake on the tailcone fuselage (108) configured to cause ingestion of ram air (109) towards the interior of the turbomachine compartment (fig. 6), at least one inlet flap (502) operable reciprocately from an open position in which ingestion of ram air is allowed (fig. 7), and a closed position in which ram air ingestion is prevented (fig. 8), and an actuation mechanism (306) configured to simultaneously move the at least one inlet flap from the open to the closed position (para. [0031]), wherein the ram air intake (108) extends annularly along at least part of a perimeter of the tailcone fuselage (air inlet opening 108 necessarily extends circumferentially along at least a part of the perimeter of the aircraft exterior surface 104), and wherein the inlet flap (502) is configured such that in its open position (fig. 7), the inlet flap (502) is located at least partially inside the tailcone fuselage (fig. 7), 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the actuation mechanism comprises an L-shaped lever having first and second angled arms with respect to a first pivot point, wherein the second arm has a groove, such that a straight arm has a first end mounted at the groove, and a second end is coupled with an actuation point of the inlet flap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADY W FRAZIER/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647